Citation Nr: 1534061	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  09-07 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1961 to August 1973, to include service in the Republic of Vietnam.  He died in October 2007, and the Appellant is his widow.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2008 rating decision in which the Regional Office (RO) denied service connection for the cause of the Veteran's death.  

This issue was previously before the Board in November 2012 and was remanded for further development.  Specifically, the Board requested additional records be obtained and a VA examination be provided.  The requested actions were completed, and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

In reviewing this case, the Board has not only reviewed the physical claims file, but also the file on the "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The Appellant is seeking service connection for the cause of the Veteran's death.  As discussed in prior remand, the Veteran's death certificate indicates he died in October 2007 due to respiratory arrest and intracerebral hemorrhage.

In his April 2013 report, the VA examiner opined one of the main risk factors for the Veteran's cerebral hemorrhage was his long-term hypertension.  The Veteran was not service-connected for hypertension at the time of his death.  

However, the Veteran served within the Republic of Vietnam during the period of the Vietnam War, and is therefore presumed exposed to herbicides, including Agent Orange.  38 C.F.R. § 3.307.  While hypertension is not listed on the exclusive list of presumptive diseases due to herbicide exposure under 38 C.F.R. § 3.309(e), and is specifically excluded as being part of ischemic heart disease, the NAS IOM's Veterans and Agent Orange:  Update 2010, concluded that there was "limited or suggestive" evidence of an association between herbicide exposure and hypertension.  See Nat'l Acad. of Sci., Inst. of Med., Veterans & Agent Orange: Update 2010 (2011) at 694; see also Notice, 77 Fed. Reg. 47924 -47928 (2012).  For this reason, the Board finds an additional remand is required for a VA examination to determine whether, based on the facts of this case, the Veteran's diagnosed and uncontrolled hypertension at his time of death was related to his presumed exposure to herbicides, or another etiology.  

Accordingly, the case is REMANDED for the following action:

1. Obtain an opinion from a medical professional regarding the etiology of the Veteran's diagnosed and uncontrolled hypertension at his time of death.  The medical professional should be provided with the complete claims file, and a full rationale should be provided for any opinion expressed.  The medical professional should address the following question;

Is it as likely as not (50 percent or greater) that the Veteran's diagnosed and uncontrolled hypertension prior to his death began during, or was otherwise caused by, his active duty service, to include his presumed exposure to herbicide agents therein?

2.  Then, readjudicate the appeal considering all evidence of record.  If the benefits sought are not granted, the Appellant and her representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




